Title: General Orders, 21 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 21st 1777.
Parole Brookfield.C. Signs Springfield. Pomfret.


Those pay-masters of regiments, who have drawn pay for any officers or men in Col. Morgan’s rifle-Corps, are immediately to pay the same over to the pay Master of that corps.

Complaint is made that by the carelessness of the butchers, the hides are greatly damaged in taking them off—The Issuing Commissaries are enjoined duly to inspect the butchers they employ, and see that they take off the hides with proper care.
No women coming out of Philadelphia are to be permitted to pass the first guards, without being told, they cannot return again, if upon being informed of this, they chuse to come out, they are to be allowed to pass the guards into the country—The General of Horse will give this charge to all the parties and patroles of horse.
The officers of the day report that Sentries from the picquets keep fires by them—This dangerous practice is absolutely forbidden; and all officers of guards are without fail to visit all their sentries between every relief, to see that they are alert, and keep no fires; and in cold and bad weather they are to relieve the sentries every hour—They are also to see that the sentries are well informed of their duty, and to instruct such as are deficient.
